                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

CORY ROOK, f/k/a CURTIS DUNCAN,                   :
et al,                                            : Case No. 2:19-cv-4295
                                                  :
               Plaintiffs,                        : CHIEF JUDGE ALGENON L. MARBLEY
                                                  :
       v.                                         : Magistrate Judge Chelsea M. Vascura
                                                  :
D’S EXCAVATING & SERVICE LLC,                     :
et al,                                            :
                                                  :
               Defendants.                        :

                                      OPINION & ORDER

       This matter is before the Court on Magistrate Judge Vascura’s Report and

Recommendation (EFC No. 58), which responds to a Motion for Default Judgment by Defendant

Inland Waters Pollution Control, Inc. (“Inland”) (ECF No. 57). Inland seeks default judgment

against Defendant D’s Excavating & Service, LLC (“DES”) in the amount of $121,276.98.

Magistrate Vascura recommends that Inland’s Motion for Default Judgment be granted in part and

denied in part. Specifically, she recommends that default judgment be granted against DES and in

favor of Inland in the amount of $112,496.48.

        The Report and Recommendation was filed on March 22, 2021 and advised the parties

that they had fourteen days thereafter to raise any objections. The Report and Recommendation

also notified the parties that a failure to object within the applicable time period would result in a

waiver of the right to have the district judge review the Report and Recommendation de novo.

       The Court has reviewed the Report and Recommendation. Noting that no objections have

been filed and that the time for filing such objections expired, this Court ADOPTS the Magistrate

Judge’s Report and Recommendation [#58] as this Court’s findings of facts and law. The Court
GRANTS default judgment against DES and in favor of Inland and ORDERS DES to pay Inland

$112,496.48.

      IT IS SO ORDERED.


                                        ALGENON L. MARBLEY
                                        CHIEF UNITED STATES DISTRICT JUDGE
DATED: July 6, 2021
